ORDER DENYING PETITION FOR REHEARING

Multipage, Inc. has filed a Tenn.R.App.P. 39 petition requesting a rehearing of this court’s December 22, 1993 decision. The gravamen of this petition is that this court put undue weight on the capitalization of the corporate applicants and ignored the personal wealth of Multipage’s corporate principals while considering the personal wealth of Jackson Mobilphone’s principals.
Our conclusion that the Public Service Commission’s September 15, 1992 order was arbitrary and not supported by substantial and material evidence was not based solely on financial considerations. Rather, it resulted from the commission’s failure to directly address the questions of public need, comparative ability to perform efficiently, and effect on competition and from our conclusion that the commission’s findings concerning the applicant’s suitability and financial responsibility were not supported by substantial and material evidence.
We have reviewed our earlier opinion and have determined that we have not placed undue weight on any aspect of the proof and that we have not ignored any portion of the evidence. Since we have already considered the issues being raised by Multipage, we respectfully deny its petition for rehearing.
ENTER, this 12 day of January, 1994.
Is/ Henry F. Todd Henry F. Todd, Presiding Judge
/si Samuel L. Lewis Samuel L. Lewis, Judge
*118/§/ William C. Koch, Jr. William C. Koch, Jr., Judge